                              UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO


 CARLA DANIELLE GROSSKLAUS
 KUCIREK, Personal Representative for
 the Estate and Heirs of Theresa Ann                    Case No. 3:17-CV-00028-CWD
 Grossklaus (deceased),
                                                        MEMORANDUM DECISION AND
                          Plaintiff,                    ORDER ON MOTIONS IN LIMINE
                                                        (DKT 50; DKT 51)

 MITCHELL B. JARED and JULIE A.
 JARED, husband and wife;
 CLEARWATER COUNTY, IDAHO;
 CLEARWATER COUNTY SHERIFF’S
 DEPARTMENT, and CLEARWATER
 COUNTY SHERIFF,1

                          Defendants.


        Two motions in limine are pending before the Court: Defendants’ Motion in

Limine (Dkt. 50) and Plaintiff’s Motion in Limine to Exclude Evidence, Testimony,

Reference or Argument. (Dkt. 51.) On March 21, 2019, the Court heard oral argument on

the motions. For the reasons that follow, the Court will grant in part and deny in part

Defendants’ motion and will also grant in part and deny in part Plaintiff’s motion.



        1
         The parties are directed to file a stipulation for amendment of case caption should they agree the
caption of this case should be updated to include only defendants remaining in this matter. The stipulation
must include the proposed amended caption.


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 1
                                  FACTUAL BACKGROUND

        This case centers around a highway collision between a pickup truck and a

bicyclist that left the bicyclist dead at the scene of the accident. On July 18, 2014,

Theresa Grossklaus was riding a bicycle east on U.S. Highway 12 near Orofino, Idaho.

(Dkt. 1 ¶ 10; Dkt. 25 at 1.) At the same time, on-duty Clearwater County Deputy Sheriff

Mitchell B. Jared was driving east on the highway in an unmarked patrol vehicle—a

Dodge Ram pickup truck. (Dkt. 10 ¶ 11.) Deputy Jared’s truck hit the bicycle from

behind, and Grossklaus’s body was propelled from the bicycle and struck by Deputy

Jared’s still-moving truck. Id. at ¶ 20. Grossklaus was pronounced dead at the scene due

to injuries sustained from blunt force trauma to her head, torso, and extremities. Id.; Dkt.

32-3 at 2.

        The cause of Ms. Grossklaus’ death, blunt force trauma, is not at issue. However,

the question of whether she caused or contributed to the accident that resulted in her

death is central to the claims and defenses in this case. The following facts relate to that

issue and to the parties’ motions in limine.

        The collision occurred at approximately 10:13 a.m. on a day with clear visibility

and dry roadway conditions. (Dkt. 26 at 2.) According to the record before the Court,

there are multiple eye witnesses who reported seeing Ms. Grossklaus on the highway the

day of the collision.2 (Dkt. 55 at 4.) Two of eye witnesses saw and passed Ms. Grossklaus


        2
          This summary of what eyewitnesses saw is based on information the Court reviewed in the
record or received at the time of the hearing on the motions in limine. This summary does not constitute
or amount to factual findings, which are solely within the province of the jury.


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 2
on the roadway prior to the collision. The first of these eye witnesses reported passing

Ms. Grossklaus on the bicycle sometime prior to the collision. (Dkt. 61-1.) He stated that

Ms. Grossklaus was swerving into the middle lane of traffic, approximately 8 to 10 feet

from the road’s shoulder and in front of cars Id. Another eye witness, traveling on a

motorcycle, passed Ms. Grossklaus minutes before the collision and stated that she was

weaving in and out of the traffic lane. (Dkt. 52 at 17.)

        Several other eyewitnesses were driving behind Deputy Jared’s truck. One of these

eyewitnesses was traveling approximately 150 feet behind Deputy Jared’s truck.3 This

driver stated that she saw Ms. Grossklaus on the bicycle just prior to the collision and that

Ms. Grossklaus was riding the bicycle on or near the road’s white fog line at that time.

This witness saw the collision occur from behind Deputy Jared. The second of these

witnesses was driving 300 feet behind Deputy Jared’s truck (and thus, also behind the

first of these eye witnesses). (Dkt. 52 at 29-30.) The driver stated that he saw Ms.

Grossklaus riding near the fog line but did not witness the collision because he looked

away just before impact. Id. According to the record before the Court, Deputy Jared did

not see Ms. Grossklaus until the moment just before impact or at the moment of impact.

(Dkt. 55 at 4.)

        Plaintiff retained an accident reconstructionist who opined that Deputy Jared’s

vehicle was traveling at a speed of 52 miles per hour, plus or minus 5.2 miles per hour at



        3
         Information about what this witness observed was offered by Plaintiff’s counsel during the
hearing on the motion and is not, to the Court’s review, in the briefing record.


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 3
impact. (Dkt. 29 at 2.3.) The posted speed limit for the section of Highway 12 where the

collision occurred was 50 miles per hour. Plaintiff’s expert determined also Ms.

Grossklaus was riding the bicycle within 1.1 feet from the roadway’s fog line at the time

of impact. Id. She was wearing a bicycle helmet. (Dkt. 32-5 at 2.) However, the precise

location Ms. Grossklaus was riding on the roadway at the time of impact is a contested

fact to be determined by the jury in this case.

       Three officers from the Idaho State Police were dispatched to the site of the

collision. (Dkt. 32-3 at 2.) The Clearwater County chief deputy and Orofino police

sergeant also arrived on scene. Id. Ms. Grossklaus’s body was taken into custody by the

Clearwater County Coroner, William Rambeau. Mr. Rambeau produced a report, the

contents of which will be discussed in further detail below as it relates in part to

Plaintiff’s motion in limine.

                            PROCEDURAL BACKGROUND

       On July 15, 2016, Carla Danielle Grossklaus Kucirek, the personal representative

for the estate and heirs of Theresa Ann Grossklaus, filed a complaint in the District Court

of the Second Judicial District of Idaho. Amended on December 23, 2016, Plaintiff’s

complaint asserts three claims: first, that Ms. Grossklaus’s death was the result of Deputy

Jared’s negligence, carelessness, reckless, and grossly negligent conduct; second, that as

employers of Deputy Jared, Defendants Clearwater County, Clearwater County Sheriff’s

Department, and the Clearwater County Sheriff, failed and neglected to ensure Deputy




MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 4
Jared was properly trained; and third, Defendants’ careless and negligent actions and

omissions violated Ms. Grossklaus’s constitutional rights under 42 U.S.C. §1983.

       Defendants removed this case to the Court pursuant to 28 U.S.C. §1441. (Dkt. 1.)

On January 10, 2018, Defendants filed a motion for partial summary judgment (Dkt. 24),

which the Court granted in part and denied in part. (Dkt. 43.) The Court granted

Defendants’ motion for summary judgment as to the Section 1983 claim asserted against

Deputy Jared, noting, however, the potential for sufficient evidence to be presented at

trial to revive the claim. (See Dkt. 43 at 14 n. 3.) The Court also granted the motion as to

the Monell claims asserted against Clearwater County, Clearwater County Sheriff’s

Department, and the Clearwater County Sheriff. Id. at 15. Finally, the Court granted the

motion as to the state law negligent hiring claims as well as the claims against Deputy

Jared’s wife, Julie. A. Jared. The Court denied Defendants’ motion as to the state law

negligence claims asserted against Deputy Jared. Id. at 16-22. The pending motions in

limine relate to the presentation of evidence regarding the negligence claims presently set

for a jury trial beginning April 23, 2019.

                                 LEGAL STANDARDS

A.     Motions in Limine

       There is no express authority for motions in limine in either the Federal Rules of

Civil Procedure or the Federal Rules of Evidence. Nevertheless, these motions are well

recognized in practice and by case law. See, e.g., Ohler v. United States, 529 U.S. 753,




MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 5
758 (2000). The key function of a motion in limine is to “exclude prejudicial evidence

before the evidence is actually offered.” Luce v. United States, 469 U.S. 38, 40 (1984).

       Generally, motions in limine excluding broad categories of evidence are

disfavored—as such issues are more fairly dealt with during trial as the admissibility of

evidence arises. Sperberg v. Goodyear Tire & Rubber, Co., 519 F.2d 708, 712 (6th Cir.

1975). Additionally, it is sometimes necessary to defer ruling until trial when a better

estimate of the impact of the evidence on the jury can be made by the trial judge.

Crawford v. City of Bakersfield, 2016 WL 5870209, at *2 (E.D. Cal. Oct. 6, 2016).

B.     Burdens of Proof for Claims and Defenses

       Plaintiff’s claims against Deputy Jared center on establishing his negligence,

which requires meeting the burden of proof on each of the following elements:

(1) Deputy Jared was negligent; (2) Ms. Grossklaus was injured; (3) Deputy Jared’s

negligence was a proximate cause of the injury to Ms. Grossklaus; and (4) the elements

of damage and the amounts thereof. IDJI 1.41.4.1. The Court anticipates Defendants’

primary defense will be that Ms. Grossklaus was contributorily negligent. On this

defense, the Defendants have the burden of proof on the following propositions: (1) Ms.

Grossklaus was negligent; and (2) Ms. Grossklaus’s negligence was a proximate cause of

her own injuries.

       Negligence is “the failure to use ordinary care in the management of one’s

property or person.” IDJI 2.20. Where “ordinary care means the care a reasonably careful

person would use under circumstances similar to those shown by the evidence.” Id.



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 6
Negligence may consist of “the failure to do something which a reasonably careful

person would do” or doing “something a reasonable careful person would not do under

circumstances similar to those shown by the evidence.” It is for the jury to decide how a

reasonably careful person would act under the circumstances shown by the evidence.

Each party involved in an occurrence has a duty, both before and at the time of the

occurrence, “to use ordinary care for the safety of both themselves and each other.” IDJI

2.00.2.

          Proximate cause can be described as the cause, which:

          [I]n natural or probable sequence, produced the injury, the loss or the damage
          complained of. It need not be the only cause. It is sufficient if it is a
          substantial factor in bringing about the injury, loss or damage. It is not a
          proximate cause if the injury, loss or damage likely would have occurred
          anyway. There may be one or more proximate causes of an injury. When the
          negligent conduct of two or more persons or entities contributes concurrently
          as substantial factors in bringing about an injury, the conduct of each may be
          a proximate cause of the injury regardless of the extent to which each
          contributes to the injury.

IDJI 2.30.1

          With these evidentiary burdens in mind, the Court will analyze the merits of the

parties’ motions in limine.

                                          ANALYSIS

A.        Defendants’ Motion in Limine

          Defendants’ motion in limine has seven parts. In the seventh part, Defendants

argue Plaintiff’s expert witnesses’ testimony should be limited to the opinions within the

content of their reports, citing Federal Rule of Civil Procedure 26(a)(2)(B)(1). Plaintiff



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 7
does not contest this portion of the motion and agrees Plaintiff’s experts’ testimony will

be so limited. As such, the Court will discuss only the first six parts of Defendants’

motion below.

       1.     Carla Kucirek’s Testimony

       Defendants ask the Court to preclude Carla Kucirek, the personal representative of

the estate of Theresa Grossklaus and a daughter of Theresa Grossklaus, from testifying

concerning medications her mother had or had not taken on the day of and days prior to

the collision, on July 18, 2014. Defendants assert Ms. Kucirek “lacks the requisite

scientific qualifications to offer an opinion on the issue.” (Dkt. 50 at 2.) They argue also

that Ms. Kucirek lacks first-hand knowledge that would be required for her to testify as a

fact witness on this issue.

       In response, Plaintiff argues Defendants have provided no support for their

argument that scientific qualifications are necessary for Ms. Kucirek to have knowledge

of what medications were prescribed to her mother, what her mother’s habits with respect

to taking her medications were, and the amount of her mother’s medication that remained

following the collision at issue. (Dkt. 57 at 2.) Plaintiff argues these facts fit within the

personal knowledge requirement of the Federal Rules of Evidence.

       Although not cited directly, the Court infers that Plaintiff’s argument references

Federal Rule of Evidence 602, which states that “[a] witness may testify to a matter only

if evidence is introduced sufficient to support a finding that the witness has personal

knowledge of the matter.” Fed. R. Evid. 602. Notably, “[e]vidence to prove personal



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 8
knowledge may consist of the witness’s own testimony. Id. In other words, “[a] witness

has personal knowledge only when testifying about events perceived through physical

senses or when testifying about opinions rationally based on personal observation and

experience. California Found. for Indep. Living Centers v. Cty. of Sacramento, 142 F.

Supp. 3d 1035, 1045 (E.D. Cal. 2015) (citing United States v. Durham, 464 F.3d 976, 982

(9th Cir. 2006). Lay witness testimony is helpful when it assists the jury in determining a

fact in issue. Fed. R. Evid. 701(b). However, lay witness testimony is unhelpful and thus

inadmissible when it is “mere speculation” or when it “usurps the jury’s function” by

telling the finder of fact what result to reach. United States v. Freeman, 498 F.3d 893,

905 (9th Cir. 2007); see J. Weinstein & M. Berger, Weinstein’s Evidence § 701.03[2] (2d

ed. 2014).

       As discussed further below in regard to Plaintiff’s motion in limine, evidence

regarding Ms. Grossklaus’s mental health status may be probative of whether she was

biking safely when the collision occurred. During the course of trial, should facts

concerning what medication or medications Ms. Grossklaus had taken the day of the

collision or on the days leading up to the collision become relevant, the Court finds that

Ms. Kucirek may, with proper foundation, testify as a lay witness about her first hand

observations of what type of medications were in her mother’s apartment immediately

after the collision and her first hand observations of how much of the medications

remained untaken.




MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 9
       Defendants also seek to exclude Ms. Kucirek’s testimony concerning a

conversation she had with an Idaho State Police (ISP) forensic scientist who allegedly

informed her that Ms. Grossklaus’s blood was not tested for the presence of certain of the

medications she was prescribed. Defendants assert Ms. Kucirek’s testimony regarding

this conversation is hearsay. Plaintiff did not respond to this argument in her response.

The Court agrees with Defendants, however, that Ms. Kucirek’s testimony about what the

ISP forensic scientist told her is likely inadmissible hearsay. Therefore, Defendant’s

motion is granted in this respect.

2.     Dr. Ogden’s Opinions

       Defendants argue the Court should preclude one of Plaintiff’s experts, Jerry S.

Ogden, Ph.D., P.E., from offering opinions related to the state of mind of Deputy Jared

just prior to the collision, as well as to his opinion related to the legal permissions Ms.

Grossklaus had to ride the bicycle at the location of the collision. In response, Plaintiff

argues Defendants fail to challenge either the facts relied upon by Dr. Ogden or the

methodology he used to reach his opinions.

       Defendants challenge the following specific opinions provided by Dr. Ogden in

his expert report:

       It can be stated to within a reasonable degree of engineering probability that
       the position of the right-side wheels of the Dodge at or very near the edge of
       the roadway at impact clearly indicates the Dodge driver had not considered
       the presence of the bicycle within the lane of traffic, nor provided proper
       berth to safely pass.

       It can be stated to within a reasonable degree of engineering probability that
       the Dodge driver was inattentive and/or distracted for 10 seconds or more as


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 10
       he approached the impact location, which resulted in the impact with the rear
       of the bicycle within the traffic lane.

       The position of the right-side wheels of the Dodge at or very near the outside
       edge of the roadway at impact clearly indicates the Dodge driver had not
       considered the presence of the bicycle within the lane of traffic.

       The bicycle rider was a permitted roadway user of the outside traffic lane at
       this location….

(Dkt. 32-10 at 1-2.)

       Defendants challenge the first three listed opinions by arguing Dr. Ogden “can not

know what was in [Deputy Jared’s] mind.” Id. As pointed out by Plaintiff, however,

Defendants provide no argument that Dr. Ogden’s underlying analysis was not based on

scientifically valid principles. See Kumho Tire Co., Ltd. v. Carmichael, 526 U.S 137

(1999); see also Daubert v. Merrell Dow Pharms., 516 U.S. 869 (1995).

       Dr. Ogden holds a Doctor of Philosophy Engineering and Applied Science from

the University of California, Denver. (Dkt. 32-1 at 2.) His research focus was in traffic

and transportation engineering as well as highway design and engineering mechanics. Id.

He is also a registered professional civil engineer in Idaho (and multiple other states). Id.

at 3. Dr. Ogden is also a specialist in accident investigation and reconstruction. Id. at 2-3.

Dr. Ogden’s underlying analysis determined the positioning of Deputy Jared’s truck and

the bicycle at the time of impact based on the physical evidence. (Dkt. 32-8 at 1.)

       Considering Dr. Ogden’s background, expertise, and the content of his report in

this case, the Court finds Defendants’ argument regarding the first three opinions

unpersuasive. Dr. Ogden’s opinion testimony is provided to explain, based on scientific



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 11
evidence about driver reaction times and a review of the data related to the incident, how

long a driver would need to be inattentive for the incident to unfold as it did, and whether

the facts indicate the driver noticed the bicycle rider (i.e. was attentive to roadway

conditions and hazards) prior to the collision. For this reason, the motion as it relates to

the first three opinions above, will be denied.

       Defendants challenge the fourth listed opinion as a legal opinion that Dr. Ogden is

not qualified to offer. Plaintiff argues that, though phrased as an opinion, “Dr. Ogden’s

observation regarding a bicycle rider being a permitted roadway user is merely a

recognition” of Grossklaus’s “location and orientation.” (Dkt. 37 at 3.) However, the

opinion that is challenged does more than simply recognize Grossklaus’s location and

orientation—it states that, as a bicycle rider, she was “a permitted roadway user of the

outside traffic lane at this location and was traveling along the outside edge of the lane

and proper direction when the impact occurred.”

       As a part of his work on this matter, Dr. Ogden reviewed and studied relevant

“rules of the road” as they apply to both drivers of vehicles and bicyclists using highways

and roadways. (Dkt. 32-6 at 3-4.) Most notably, he reviewed the section of Idaho Code

providing that any operator of “a bicycle on a roadway…shall ride as close as practicable

to the right-hand curb or edge of the roadway.” Id. at 4; I.C. § 49-717(1).

       Considering Dr. Ogden’s background, expertise, and the content of his report in

this case, the Court finds Dr. Ogden is qualified to offer an opinion about where

Grossklaus was positionally located on the roadway. He is also qualified to offer an



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 12
opinion about his understanding of the provisions of Idaho Code Section 49-717(1)—i.e.

where, under the code, a bicyclist on a highway like Highway 12 is permitted to travel or

be located. He may not, however, offer an opinion in the form of a legal conclusion that

Ms. Grossklaus was legally entitled to be in the location she was prior to and at the time

of impact. Provided the foregoing, in this limited respect, the Court provides this

guidance regarding the extent to which Defendants’ objection, if made at the time of trial,

likely will be sustained. Plaintiff’s counsel is directed to advise Dr. Ogden consistent

with this guidance and to avoid questions that would elicit this sub-opinion.

        3.      The Opinions of Dr. Barros-Bailey and Dr. Beaver

        Defendants argue that certain opinions offered by Plaintiff’s expert witnesses –

Mary Barros-Bailey, Ph.D., CRC, and Craig W. Beaver, Ph.D., ABPP-CN– are irrelevant

and should be excluded from their testimony. The doctors were retained to determine the

cost of future medical treatment that Grossklaus’s son, Hunter,4 will incur over the course

of his lifetime. According to Plaintiff, the purpose of the expert witness testimony will be

to establish how much it will cost Hunter and his family to pay for the care his mother

was providing him prior to her death. Defendants argue the doctors’ opinions as to the

cost of Hunter’s future medical care are irrelevant, because Hunter was not injured or

present at the accident, and care for pre-existing disabilities is not related to his mother’s

death. Further, Defendants note that, after his mother’s death, Hunter’s father took over



        4
          At the March 21, 2019 hearing on the motions in limine, the Court was advised by Plaintiff’s
counsel that Hunter changed his name from “Kevin” to “Hunter” at some point after his mother’s death.


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 13
all of the caregiving actions that Grossklaus had provided, and that there is no evidence

Hunter’s father is being paid for assumption of his son’s care.

       In response, Plaintiff cites Idaho’s wrongful death statute, arguing it contains

expansive language allowing for damages “under all the circumstances of the case as may

be just” and that such damages are recoverable by the decedent’s children (citing I.C. § 5-

311(1)). In light of Hunter’s potential for recovery, Plaintiff contends that evidence

presented by Drs. Barros-Bailey and Beaver “concerning the nature, extent, and likely

cost of the support and services provided to Hunter by his mother prior to her death is,

without question, relevant to these proceedings.” (Dkt. 57 at 5.)

       Idaho’s wrongful death statute, codified at Idaho Code Section 5-311, provides in

pertinent part as follows:

       When the death of a person is caused by the wrongful act or neglect of
       another, … her heirs or personal representatives on their behalf may maintain
       an action for damages against the person causing the death…. In every action
       under this section, such damages may be given as under all the circumstances
       of the case as may be just.

       For the purposes of this section…, “heirs” means:

       (a) Those persons who would be entitled to succeed to the property of the
           decedent according to the provisions of subsection (22) of section 15-1-
           201, Idaho Code.

       (b) Whether or not qualified under subsection (2)(a) of this section, the
          decedent’s spouse, children, stepchildren, parents, and, when partly or
          wholly dependent on the decedent for support or services, any blood
          relatives and adoptive brothers and sisters. It includes the illegitimate
          child of a mother, but not the illegitimate child of the father unless the
          father has recognized a responsibility for the child's support.

         1. “Support” includes contributions in kind as well as money.


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 14
         2. “Services” means tasks, usually of a household nature, regularly
            performed by the decedent that will be a necessary expense to the heirs
            of the decedent. These services may vary according to the identity of
            the decedent and heir and shall be determined under the particular facts
            of each case.

Idaho Code § 5-311.

       “Fixing the amount of damages to be awarded, in a case involving death by

wrongful act or negligence, is the duty and responsibility of the jury.” Hepp v. Ader, 130

P.2d 859, 860 (1942). A recovery may not be had under the wrongful death statute for

grief and anguish suffered by surviving relatives of the deceased, but it may be had for

loss of society, companionship, comfort, protection, guidance, advice, intellectual

training, etc. 130 P.2d at 860. General damages, such as loss of society and

companionship, “will be presumed upon the death when he plaintiff is the spouse, parent

or child of the decedent.” Horner v. Sani-Top, Inc., 141 P.3d 1099, 1106 (2006). Special

damages, however, are not presumed and a “plaintiff must put on some type of proof to

support the damage award.” Id. In other words, “compensatory awards based on

speculation and conjecture” are not allowed. Id.

       When the Court considers an award of damages for future losses, such as the

losses claimed here related to Hunter’s medical care, “the question is whether the plaintiff

has proven the damages with reasonable certainty.” Id. In Horner, the Supreme Court of

Idaho considered what would constitute sufficient guidance for the jury to determine

what it would cost the parents of a deceased child for the loss of the decedent’s future

caring for her sister, parents, and grandparents. Id. In that case, the court found there was


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 15
no evidence in the record to support the economic damages award from the jury related to

the loss of the decedent child’s financial support.5

        Thus, Idaho’s wrongful death statute has been interpreted to allow plaintiffs to

claim loss of future economic support in the form of the what it would cost survivors to

pay for the loss of a decedent’s future care of them or their family members. However,

such damages must be proved with reasonable certainty for consideration by the jury.

        For this reason, the Court finds the testimony of Drs. Barros-Bailey and Beaver

related to the cost of a caregiver or institutional care for Hunter to replace the type,

nature, and extent of care provided by his mother is opinion testimony relevant to

Plaintiff’s damages claims, and will deny Defendants’ motion in limine in this regard.

The Court finds also the testimony of Drs. Barros-Bailey and Beaver related to the future

medical care costs relevant, to the extent that Plaintiff can prove, with reasonable

certainty, that Grossklaus did provide and would have continued to provide future

financial support—i.e. that she paid for healthcare services he received.6

        5.       Evidence of Insurance

        Defendants argue Plaintiff should be precluded from offering any evidence,

testimony, exhibits, or argument regarding the existence or non-existence of insurance,



        5
          On appeal, the Supreme Court of Idaho reversed the district judge’s decision on the award of
economic damages related to the alleged loss of support because the record did not support such damages,
but not because such damages are not available under the law if supported by evidence. Horner at 1107.
        6
         Defendants assert that there is no evidence Grossklaus was paying for Hunter’s medical
treatment prior to her death. If this is indeed the case, the Court notes Plaintiff would fail to meet her
burden of proving costs for loss of future medical expense support.


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 16
asserting it is unfairly prejudicial under Federal Rule of Evidence 403 and expressly

inadmissible as to liability insurance under Federal Rule of Evidence Rule 411. In

response to this aspect of the motion, Plaintiff argues that Rule 411 does not provide a

blanket prohibition on evidence of insurance and thus would be premature for the Court

to grant Defendants’ motion. However, at the March 31, 2019 hearing, Plaintiff’s counsel

agreed that any evidence of liability insurance is inadmissible.

       Rule 411 provides that “[e]vidence that a person was or was not insured against

liability is not admissible to prove whether the person acted negligently or otherwise

wrongfully.” Fed. R. Evid. 411. However, the rule also provides that the Court “may

admit this evidence for another purpose, such as proving a witness’s bias or prejudice or

proving agency, ownership, or control.” Id. Although the rule clearly allows for

admission of evidence of insurance, it is only under limited and narrow circumstances.

       Therefore, following the agreement of the parties on the law, and the dictates of

Rule 411, the Court will grant Defendants’ motion as to evidence of liability insurance.

       6.     Deputy Jared Declining to Speak with ISP Investigators

       Defendants assert the Court should preclude Ms. Kucirek and Plaintiff’s counsel

from mentioning during trial that Deputy Jared declined to speak with Idaho State Police

(ISP) investigators at the scene of the collision on the advice of counsel. Defendants

assert the evidence is irrelevant under Rule 401 and unfairly prejudicial under Rule 403.

In response, Plaintiff argues it would be premature for the Court to rule that this evidence

cannot be referenced at trial because, for instance, Deputy Jared might testify that he fully



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 17
cooperated with all investigations—thus making such evidence relevant for impeachment

purposes.

       Evidence is relevant if “it has any tendency to make a fact more or less probable

that it would be without the evidence; and the fact is of consequence in determining the

action.” Fed. R. Evid. 401. In this instance, the evidence is a fact—that Deputy Jared did

not give a statement at the scene of the accident. Standing alone at this time, the fact is

not relevant to the parties’ claims and defenses. Furthermore, Rule 403 gives the Court

“power to exclude evidence where the danger of prejudice outweighs the explanatory

value.” Hill v. Rolleri, 615 F.2d 886, 890 (9th Cir. 1980). An arrest is not considered

evidence of guilt and a traffic citation is not considered evidence of negligence. Id.

Refusing to provide a statement to investigators at the scene of an accident should also

not be considered evidence of negligence or guilt.

       Thus, the Court will grant Defendants’ motion and exclude the fact that Deputy

Jared did not give a statement to ISP investigators. However, the Court is sensitive to the

possibility that this fact could be used for impeachment purposes if Deputy Jared testifies

to cooperating with the ISP investigation at trial. Furthermore, this ruling does not

preclude any evidence regarding other persons or entities that Deputy Jared may have

talked to at the scene of the collision or at any time thereafter.

A.     Plaintiff’s Motion in Limine

       Plaintiff’s motion in limine has two parts. First, Plaintiff argues the Court should

bar the Defendants from presenting evidence or referring during trial to Ms. Grossklaus’s



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 18
mental health history, including prior acts related to her behaviors committed with the

intent to cause self-harm. Second, Plaintiff argues that the Court should exclude the

entirety of the coroner’s report. The Court will discuss the merits of each part of

Plaintiff’s motion below.

       1.     Evidence Related to Mental Health and Prior Acts

       Plaintiff asks the Court to “bar the Defendants from making presentation or

reference to the jury regarding suicide and Theresa Grossklaus” in anticipation that

“Defendants will seek to introduce evidence that prior to be [sic] struck and killed by

Clearwater County Deputy Sheriff Mitchell B. Jared, Grossklaus had recently been

discharged from involuntary admission at Hospital State North in Orofino Idaho after

driving her vehicle into a tree in an attempt to injure herself.” (Dkt. 52 at 2; 4.) Plaintiff

argues this evidence is irrelevant under Rule 401. Plaintiff argues also that evidence of

Ms. Grossklaus’s prior acts is inadmissible propensity evidence barred by Rule 404(b)(1).

In the alternative, Plaintiff argues that, even if the Court determines under Rule

404(b)(2), that the prior acts evidence is relevant to show Ms. Grossklaus had a motive,

intent, or plan to place herself in harm’s way the day of the collision, the evidence is

nevertheless more prejudicial than probative and thus inadmissible under Rule 403. The

Court will analyze each portion of the argument below.

              i.      Relevancy: Rule 401; 402

       Evidence is relevant if “it has any tendency” to make a “fact of consequence in

determining the action” any “more or less probable than it would be without the



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 19
evidence.” Fed. R. Evid. 401. Here, facts of consequence are any facts showing how Ms.

Grossklaus was operating or riding the bicycle—i.e., whether she was riding in an unsafe

or unlawful manner on the day of the collision. Plaintiff argues that evidence of Ms.

Grossklaus’s mental health status and prior attempts to harm herself and gain attention

are irrelevant to determining if she was negligent in riding the bicycle on Highway 12 on

the day of the collision. Defendants assert the evidence is highly relevant, as it shows it

was Ms. Grossklaus’s intent or plan to put herself in harm’s way that day and explains

her allegedly negligent actions—including eyewitness accounts that she was weaving in

and out of the traffic lane. Provided the threshold for relevance, the Court finds that

evidence of Ms. Grossklaus’s prior acts is probative of whether she was riding the bicycle

in a manner by which the jury could conclude she was negligent on the day of the

collision, and is thus relevant under Rule 401.

              ii.    Prior Acts: Rule 404(b)(1) and Rule 404(b)(2)

       Once found relevant, the admissibility of evidence of prior acts is governed by

Federal Rule of Evidence 404(b), which applies in both criminal and civil cases.

Huddleston v. United States, 485 U.S. 681, 685 (1988). The rule provides that evidence

of other acts “is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.” Fed. R. Evid.

404(b)(1). However, the evidence “may be admissible for another purpose, such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident. Id. at 404(b)(2). Rule 404(b) is a “rule of inclusion” and



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 20
unless the evidence of other acts “tends only to prove propensity, it is admissible.” United

States v. Jackson, 84 F.3d 1154, 1159 (9th Cir. 1996).

       Courts consider various factors to determine whether evidence of prior acts is

admissible. The United States Court of Appeals for the Ninth Circuit has “held that

evidence is admissible under Rule 404(b) if: (1) sufficient proof exists for the jury to find

that the defendant committed the prior act; (2) the prior act was not too remote in time;

and (3) the prior act is introduced to prove a material issue in the case.” United States v.

Hadley, 918 F.2d 848, 850–51 (9th Cir. 1990). Evidence of prior acts “may be critical to

the establishment of the truth as to a disputed issue, especially when that issue involves

the actor’s state of mind and the only means of ascertaining that mental state is by

drawing inferences from conduct.” Huddleston, 485 U.S. at 685. As a “threshold inquiry”

the Court must determine whether the prior acts “evidence is probative of a material issue

other than character.” Id.

       The Defendants’ theory in this regard is that Ms. Grossklaus had recently engaged

in a series of other acts to attempt self-harm; they argue such prior acts are probative of

whether she was attempting to do the same the day of the collision that resulted in her

death. (Dkt. 55 at 8.) As support for their argument, Defendants rely heavily on Boyd v.

City of San Francisco, a case where an individual was shot and killed by a police officer

after a high speed car chase. 576 F.3d 938, 942 (9th Cir. 2009). On appeal, the Ninth

Circuit upheld the trial court’s decision to allow evidence of the decedent’s prior acts to

be presented to the jury. Id. The evidence included specific and recent interactions



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 21
between the decedent and law enforcement officers during traffic stops. Id. The court

found the evidence was admissible under Rule 404(b), “to the extent that being shot by

police was [the decedent’s] plan, intent or motive.” Id. at 947.

       Here, for evidence of Ms. Grossklaus’s prior acts to be admissible, the Court needs

to find similarly to the court in Boyd—that Ms. Grossklaus’s prior acts support the theory

that it was her plan, intent or motive to put herself in harm’s way the day of the collision.

As stated above, a determination of whether prior acts are probative of a material issue in

the case is often made through consideration of the temporal proximity and similarity to

the act in question.

       The act in question –the collision– occurred on July 18, 2014. Ms. Grossklaus

committed the prior acts on April 24, 25, and 28 of 2014. (Dkt. 56 at 10-11.) The prior

undisputed acts constituted running a vehicle driven by herself with no passengers on

board off the surface of the roadway into a ditch and into stationary objects—a tree and a

roadway sign. Id. Ms. Grossklaus also made a fourth attempt to carry out a similar plan

on May 5, 2014, but was stopped by a police officer when he recognized the car she was

driving from one of the previous incidents. (Dkt. 56 at 14-15.) After her fourth attempt,

Ms. Grossklaus was detained and hospitalized at State Hospital North in Orofino, Idaho

from May 5, 2014, through July 2, 2014. (Dkt. 55 at 4.) While at the facility, she received

mental health care treatment to address the delusional beliefs that lead to her attention




MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 22
seeking attempts at self-harm. Ms. Grossklaus was released on July 2, 2014, sixteen days

prior to the collision.7

          Considering the frequency of the acts of self-harm prior to her hospitalization, and

the relatively short timeframe from her release to the time of the collision, the Court finds

the acts temporally proximate and this factor favors admission of the prior acts to show

intent, plan or lack of accident. The Court makes this finding, particularly noting the

opinions of Plaintiff’s expert witness, Vernon Neppe, M.D., PhD, who acknowledged

that the implication by Defendants that Ms. Grossklaus swerved toward Deputy Jared’s

truck could indicate suicidal intention or that the probability of this being an attempt by

Ms. Grossklaus to draw attention to herself was 21 to 30 percent. (Dkt. 52 at 20; Dkt. 60

at 4.) This opinion was based in part on Dr. Neppe’s knowledge and consideration of Ms.

Grossklaus’s prior acts.

          Relatedly, the Court finds also that the prior acts, which have been described as

attention seeking behavior through self-harm involving a motor vehicle, are sufficiently

similar to be probative of whether Ms. Grossklaus was negligently operating the bicycle

at the time of the collision with Deputy Jared’s truck through a similar attention seeking

effort.




          7
          According to evidence in the record, Ms. Grossklaus visited her primary care physician, Joshua
Morris, M.D., on July 11, 2014. (Dkt. 56 at 18.) According to Dr. Morris’s notes, she appeared to have
“insight” that day regarding her past behaviors. Id. During the hearing on the motion in limine, counsel
indicated that Dr. Morris also noted she was still experiencing some delusional thoughts but set her next
checkup appointment three months later.


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 23
              iii.   Unfair Prejudice, Confusing the Jury: Rule 403

       Once evidence of prior acts is found probative of intent, plan or lack of accident

under Rule 404(b)(2), the Court must consider whether the evidence is nevertheless

barred under Federal Rule of Evidence 403. This Rule provides that the Court “may

exclude relevant evidence if its probative value is substantially outweighed by a danger

of one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R.

Evid. 403.

       The Court has carefully considered the probative value of the evidence of Ms.

Grossklaus’s prior acts to attempt to show she was contributorily negligent, and finds the

probative value of the evidence is not substantially outweighed by the danger of any of

the Rule 403 effects. The evidence of Ms. Grossklaus’s prior acts and mental health

status is extrinsic evidence that is relevant to why she potentially was weaving in and out

of traffic on the highway on the day of the collision. Because Ms. Grossklaus is not

available as a witness, this and other extrinsic evidence may be critical to the jury’s

resolution of a disputed issue central to this case—whether Ms. Grossklaus intended to

put herself in harm’s way on the day of the collision and contributed to cause her injuries.

This probative value is set against the potential that the jury may be prejudiced or

confused as to the ultimate issue before it—which is to decide if Deputy Jared was

negligent and to what degree, and to decide if Ms. Grossklaus was contributorily

negligent and to what degree, and ultimately, to compare any findings of fault.



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 24
       The Court is aware of evidence in the record Plaintiff may use to establish the

truth as she sees it—evidence showing that Ms. Grossklaus was taking her medications as

prescribed after release from the health care facility; that was released without any

restrictions—including no restrictions preventing operation of a bicycle on the roadway;

that she had taken safety precautions that day—including wearing a helmet; and evidence

showing that Deputy Jared may not have even seen Ms. Grossklaus prior to hitting her—

making any probability that Ms. Grossklaus intended to place herself in the path of harm

potentially less impactful in the jury’s ultimate determination of negligence and fault.

       For the foregoing reasons, the Court will deny Plaintiff’s motion in limine as it

applies to evidence of Ms. Grossklaus’s prior acts of attempting to seek attention through

acts of self-harm. However, the prior acts evidence may be presented only to show, as

Defendants allege, that it was Ms. Grossklaus’s intent or plan, the day of the collision, to

put herself in harm’s way. As such, the Court finds that the mental health treatment Ms.

Grossklaus received after the prior acts, as well in the days leading up to the collision, is

conditionally relevant to the extent it specifically supports the Defendants’ claim of

contributory negligence or the Plaintiff’s defense against that claim.

       To this end, the Court will order the parties to meet and confer prior to trial with

the goal of reaching agreement about the manner by which evidence related to this set of

facts will be presented to the jury, i.e., the witnesses and documents from which the

evidence will be offered. The Court will also consider limiting instructions regarding this

field of evidence, if appropriate. Further, the Court will schedule a status conference with



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 25
counsel before trial commences to discuss the parameters of the evidence and reference

to the same that will be allowed, limited, or disallowed during voir dire, opening

statements, and trial.8

        2.       The Coroner’s Report

        Clearwater County Coroner William Rambeau produced a report after Ms.

Grossklaus’s death that identified his conclusions regarding both the cause and manner of

her death. (Dkt. 52 at 11-12.) The report concluded Ms. Grossklaus purposefully rode

into the path of the patrol vehicle—and the manner of her death was suicide. Id. at 12.

Although the report is hearsay, it is admissible under the publics record exception to the

rule against hearsay. See Fed. R. Evid. 803(8). Plaintiff does not challenge its

admissibility under the exception, but asserts the report in its entirety is inadmissible

because it is untrustworthy. Defendants’ memorandum in opposition to Plaintiff’s motion

in limine supplies no argument in response to this portion of Plaintiff’s motion. (Dkt. 55.)

        It is within the Court’s discretion and its duty to exclude an entire report or

portions of a report if determined to be untrustworthy. United States v. De La Cruz, 469

F.3d 1064, 1069 (7th Cir. 2006). Federal Rule of Evidence 803 provides that records or

statements of public office, such as a coroner’s report, are admissible if “the opponent

does not show that the source of information or other circumstances indicate a lack of

trustworthiness.” Fed. R. Civ. P. 803(8)(B).



        8
            Court directs the parties to take note of the requirements related to the content of the witness
lists set forth in the Court’s Trial Scheduling Order, Section 3(c). (Dkt. 65.)


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 26
       In this case, Plaintiff challenges the trustworthiness of the coroner’s report by

asserting that Mr. Rambeau failed to conduct a fact-finding inquest or full autopsy prior

to issuing his conclusions. Plaintiff argues that Mr. Rambeau’s deposition highlights

“how what little fact-finding he was engaged in was contaminated by his apparent desire

to seek only facts that fit his conclusion as opposed to a conclusion that fit the facts of the

case.” (Dkt. 52 at 6.) Specifically, Plaintiff points out that Ms. Grossklaus’s family

members expressed doubts as to the possibility that their mother’s manner of death was

suicide and requested that Mr. Rambeau contact the mental health facility from which

Ms. Grossklaus had recently been released. Although Mr. Rambeau did contact the

facility, Plaintiff argues he immediately dismissed any evidence offered by the healthcare

providers at the facility. Indeed, in his deposition, Mr. Rambeau testified that he spoke

with a physician and nurse practitioner at the facility. (Dkt. 53 at 11.) When asked about

what the physician told him about Ms. Grossklaus’s condition upon release, Mr.

Rambeau replied, “[t]he physician was in remarkable cover his butt mode.” Id. Asked to

explain, Mr. Rambeau testified that the physician had said Ms. Grossklaus was “perfect

when she left.” Id. Mr. Rambeau indicated that he thought the reason for the physician

reporting Ms. Grossklaus left in good mental condition was to prevent being blamed for

her death.

       Plaintiff also argues that Mr. Rambeau’s report suggests that Ms. Grossklaus’s

primary care physician, Joshua Morris, M.D., told Mr. Rambeau that he believed Ms.

Grossklaus committed suicide. (Dkt. 52 at 7.) Plaintiff asserts, however, that Mr.



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 27
Rambeau’s deposition makes clear that he “solicited this conclusion by first telling Dr.

Morris that Grossklaus’s was in an accident that appeared to be self-inflicted.” Id. In sum,

Plaintiff asserts that Mr. Rambeau’s reliance on selective information raises concerns of

bias and any probative value the report may have is undermined by “slanted” and limited

fact-finding. The Court agrees.

       In the coroner’s report, Mr. Rambeau noted that Ms. Grossklaus was considered

stable on discharge and her nurse practitioner denied suicidal ideation. (Dkt. 52 at 12.)

Mr. Rambeau noted also that he spoke with her physician at the facility, and to that end,

the report states that he “did not receive any useful information for [the] discussion.” Id.

Thus, Mr. Rambeau omitted or failed to give weight to the opinion of Ms. Grossklaus’s

physician that she was stable upon release. Mr. Rambeau’s deposition testimony suggests

he decided the physician was in “remarkable cover his butt mode” and thus was not

giving an honest assessment of Ms. Grossklaus’s mental health status upon release. The

Court notes also that, when Mr. Rambeau spoke with Dr. Morris about the dynamics of

the collision, he did not provide Dr. Morris with a fully accurate account of the events

leading to Ms. Grossklaus’s death. (See Rambeau Dec., Dkt. 53 at 13; 29.)

       In addition to these facts indicating the coroner’s report is not trustworthy, the

report states other information as facts that, based on the record before the Court, are

either not true or have been called into serious question. For example, the coroner’s

report states that a full autopsy was performed on Ms. Grossklaus’s body. (Dkt. 52 at 11.)

However, facts in the record show only a partial autopsy was performed. Id. at 20.



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 28
Additionally, although Mr. Rambeau reported that he checked for the presence of certain

medications in Ms. Grossklaus’s blood, evidence suggests that the blood screen test

performed on Ms. Grossklaus’s blood sample was not capable of detecting some of those

medications. Id. at 11; 20. Finally, and importantly, is that no other expert identified in

the record before the Court also concluded so unequivocally that the manner of Ms.

Grossklaus’s death was suicide. This includes Defendants’ medical expert, Douglas P.

Robinson, M.D. who concluded it was unlikely Ms. Grossklaus had the intent or plan to

die. (Dkt. 56 at 3.)

       For these reasons and those articulated by Plaintiff, the Court finds the coroner’s

report lacks trustworthiness and thus will grant Plaintiff’s motion to exclude the entire

report from evidence. In addition to the coroner’s report being excluded from evidence,

no testimony, evidence or argument may be presented to the jury that in any way

references the legal and factual conclusion made by the coroner that the manner of Ms.

Grossklaus’s death was suicide.

                                      CONCLUSION

       Justice demands that the parties to this case receive a fair trial. Any storyteller

would agree that many of the facts about Ms. Grossklaus’s life immediately prior to the

collision are compelling. However, the duty of the Court is to ensure that a compelling

story does not get in the way of the charge of the jury—which is to determine whether on

July 18, 2014, Deputy Jared was negligent in the operation of his vehicle and whether

Ms. Grossklaus was negligent in the operation of her bicycle in such a way that her



MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 29
negligence contributed to the collision. It is also the duty of counsel to fairly and

zealously advocate for their clients. The Court encourages the parties to keep these duties

in mind as they prepare to present their cases to the jury.

                                          ORDER

    NOW THERFORE, IT IS HEREBY ORDERED:

1. Defendant’s Motion in Limine regarding Carla Kucirek’s testimony (Dkt. 50), is
   DENIED with respect to Carla Kucirek’s testimony regarding Theresa Grossklaus’s
   medications.

2. Defendant’s Motion in Limine regarding Carla Kucirek’s testimony (Dkt. 50), is
   GRANTED with respect to Carla Kucirek’s testimony regarding what she was told
   by Idaho State Police investigators.

3. Defendant’s Motion in Limine regarding Dr. Ogden’s testimony (Dkt. 50), is
   DENIED with respect to his opinions regarding Deputy Jared’s attention or
   inattention on the roadway prior to the collision.

4. Defendant’s Motion in Limine regarding Dr. Ogden’s testimony (Dkt. 50), is neither
   granted nor denied with respect to any opinions drawing a conclusion about Ms.
   Grossklaus’s position in the roadway. The Court will entertain objections at trial in
   line with the guidance provided above.

5. Defendant’s Motion in Limine regarding Dr. Barros-Bailey’s and Dr. Beaver’s
   opinion testimony (Dkt. 50), is DENIED, with respect to the doctor’s testimony
   concerning cost of a caregiver or institutional care for Theresa Grossklaus’s son.

6. Defendant’s Motion in Limine regarding evidence of liability insurance (Dkt. 50), is
   GRANTED.

7. Defendant’s Motion in Limine regarding Deputy Jared declining to speak to Idaho
   State Police investigators (Dkt. 50), is GRANTED.

8. Plaintiff’s Motion in Limine regarding Theresa Grossklaus’s prior acts (Dkt. 51), is
   DENIED as it applies to evidence of Ms. Grossklaus’s prior harm-seeking or
   attention-seeking acts. However, the parties may not introduce evidence of the nature
   or subject of Ms. Grossklaus’s beliefs that led her to commit the prior acts. Plaintiff’s
   motion is also denied in so far as it seeks to exclude evidence that Ms. Grossklaus


MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 30
   received mental health treatment after committing the prior acts or regarding her
   mental health status in the days leading up to the collision. But, evidence in this
   regard will not be unlimited and will be discussed further with the Court prior to trial
   as discussed above.

9. Plaintiff’s Motion in Limine regarding the coroner’s report (Dkt. 51), is GRANTED.


                                                                     March 29, 2019




MEMORANDUM DECISION AND ORDER ON MOTIONS IN LIMINE - 31
